Citation Nr: 1615254	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  10-48 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-connected right knee status post medial calcaneocuboid ligament tear with medial joint line tenderness (hereinafter "right knee disability").


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Durham, Counsel




INTRODUCTION

The Veteran served on active duty from March 1983 to June 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the VA RO in Milwaukee, Wisconsin. 

This issue was remanded in November 2015 for further development, which has since been conducted.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, in this case, neither the Veteran nor his representative has specifically indicated that he is unemployed or unemployable as a result of the service-connected condition on appeal.  As such, the Board finds that Rice is not applicable to the current appeal.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.


FINDING OF FACT

The Veteran's service-connected right knee disability manifests primarily by complaints of pain and some limitation of motion, without objective evidence of instability.





CONCLUSIONS OF LAW

1.  For the period of December 22, 2015, to the present, the criteria for a disability rating in excess of 10 percent under Diagnostic Code 5260 for limitation of flexion related to the Veteran's service-connected right knee disability have not been met.  Prior to December 22, 2015, a compensable rating was not warranted for limitation of flexion.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

2.  The criteria for a disability rating in excess of 10 percent under Diagnostic Code 5261 for limitation of extension related to the Veteran's service-connected right knee disability have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 
 
A September 2009 VCAA letter fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2015); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).

The Veteran was most recently provided a VA examination which addressed his right knee disability in December 2015.  There is no objective evidence indicating that there has been a material change in the severity of his service-connected knee disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2015).  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II.  Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2015).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disabilities in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

1.  Entitlement to an increased disability rating for service-connected right knee disability.

In a January 2010 rating decision, the RO continued a 10 percent evaluation for a service-connected right knee disability under Diagnostic Code 5261.  In a January 2016 rating decision, the Veteran was separately granted service connection for limitation of flexion of the right knee and assigned a 10 percent evaluation, effective December 22, 2015, under Diagnostic Code 5260.  The Veteran is seeking a higher rating for this disability.

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2015).  

According to Diagnostic Code 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees; a 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees; a 20 percent disability rating is assigned for extension limited to 15 degrees; a 30 percent disability rating is assigned for extension limited to 20 degrees; a 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a (2015).

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both currently codified under 38 C.F.R. § 4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9-04 (2004).  

The Board has reviewed all pertinent evidence of record, to include the Veteran's VA examination reports and VA treatment records. 

At the October 2009 VA examination, the Veteran denied instability, deformity, giving way, weakness, incoordination, episodes of dislocation or subluxation, locking episodes, and effusions.  He reported pain, stiffness, decreased speed of joint motion, and tenderness.  Upon examination, the examiner noted tenderness.  The examiner noted no instability, patellar abnormality, or meniscus abnormality.  X-ray report was normal.  The Veteran was diagnosed with a right knee MCL sprain, stable, chronic, without laxity.  No arthritis was noted, and there was no sign of disability.

At the June 2012 VA examination, the Veteran was noted as having a flexion of 140 degrees or greater and an extension of 0 degrees with no objective evidence of painful motion.  There was no additional loss of range of motion upon repetitive-use testing.  Joint stability tests were normal.  No history of recurrent patellar subluxation/dislocation was noted.  No meniscal condition was noted.

An October 2012 VA treatment record noted that the Veteran had positive varus and valgus tests - joint stability tests that may indicate some right knee instability - and that the Veteran reported the right knee buckles once per week.  The treatment record noted that the Veteran was fitted for a right knee brace.

A May 2015 knee and lower leg disability benefits questionnaire and examination report (submitted by the Veteran) reflected complaints of pain.  An extension of 5 degrees was noted, as well as a flexion of 120 degrees.  Repetitive testing was not conducted, as it would exacerbate the pain.  Weakened movement, pain on movement, disturbance of locomotion due to brace, and interference with standing due to pain was noted.  Joint stability tests were not performed.  

At a December 2015 VA examination, the Veteran's range of motion was noted as 0 to 120 degrees, with pain on examination not resulting in/causing functional loss.  There was no additional functional loss or range of motion after 3 repetitions.  No ankylosis or joint instability was noted.  No history of recurrent subluxation or lateral instability was noted.  The examiner noted that the Veteran had never had a meniscus (semilunar cartilage) condition and that degenerative or traumatic arthritis was not documented.  

Additionally, the Board notes that VA treatment records document complaints of knee pain. 

The current 10 percent rating under Diagnostic Code 5261, which has been in effect for many years, requires limitation of extension to 10 degrees.  During the appeal period, the Veteran has not shown such limitation.  At most, extension was limited to 5 degrees according to the May 2015 DBQ, although every other examination has shown no such limitation.  Certainly there is no evidence of record during the appeal period reflecting that the Veteran's right knee has a limitation of extension to 15 degrees, as needed for an increased evaluation under this diagnostic code.  As such, an increased rating cannot be assigned for the right knee under Diagnostic Code 5261.

Effective December 22, 2015, the RO granted a separate rating under Diagnostic Code 5260, which pertains to limitation of flexion.  The RO did not assign it for such limitations, however, noting only that the rating was granted based on painful motion and functional loss.  The Board declines to grant this separate rating any earlier than December 2015, even though the appeal was pending.  Separate ratings under Diagnostic Codes 5260 and 5261 must be based on symptomatology warranting such ratings.  Here, the 10 percent rating that was already in effect prior to December 2015 contemplated painful motion and functional loss, since the criteria for a compensable rating based on loss of extension under Diagnostic Code 5261 were not strictly met (that is, extension limited to 10 degrees).  To award a second rating for painful motion and functional loss would be pyramiding.  The RO chose to do so, and the Board will not disturb that rating, but assigning it from an earlier date is not warranted because (a) there is no showing of flexion limited to 45 degrees, or separate symptomatology, to warrant such a rating, and (b) the 10 percent rating already in effect contemplated painful motion and functional loss.  As for whether a rating higher than 10 percent could be granted on or after December 22, 2015, the Veteran has never had flexion limited to 30 degrees - or anything close to it, as he is able to flex the knee to 120 degrees.  Therefore, an increased rating cannot be assigned for the Veteran's service-connected right knee disability under Diagnostic Code 5260 for any period of time on appeal.

Therefore, in looking at the limitation of motion associated with the Veteran's right knee disability, higher ratings cannot be assigned for any period of time on appeal.  However, the Board has considered alternative avenues through which the Veteran may obtain increased or separate disability ratings.

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015).  In this case, however, the Veteran does not have documented arthritis of the right knee.  Regardless, ratings for arthritis are based on painful, limited motion or other limitations that meet the criteria for ratings under Diagnostic Codes 5260 and/or 5261, which are already used to evaluate the Veteran's knee condition. 

Diagnostic Code 5257 addresses impairment of the knee in the form of recurrent subluxation or lateral instability.  The Board notes that the claims file contains no evidence of recurrent subluxation.  With regard to instability, as noted above, an October 2012 VA treatment record noted that the Veteran had positive varus and valgus tests, and that the Veteran reported that his right knee buckled once per week.  However, no instability was noted at the October 2009 VA examination.  Moreover, joint stability testing was normal at the June 2012 VA examination, and no lateral instability was noted at the December 2015 VA examination.  Therefore, as the preponderance of the evidence demonstrates no lateral instability of the right knee and no recurrent subluxation, a compensable evaluation is not warranted under Diagnostic Code 5257.
 
Diagnostic Code 5258 addresses dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion.  There is no medical evidence of record reflecting that the Veteran has dislocated semilunar cartilage, effusion, or locking of the right knee.  The October 2009 and December 2015 VA examination reports specifically noted no recurrent effusion. The October 2009 examination report specifically noted no locking episodes.  Additionally, the Veteran is already receiving a 10 percent evaluation for the right knee under Diagnostic Code 5261 for the entire period of time on appeal for noncompensable limitation of motion that is accompanied by complaints of pain.  As such, an increased or separate compensable evaluation is not available under Diagnostic Code 5258.

Diagnostic Code 5259 addresses symptomatic removal of semilunar cartilage.  There is no clinical evidence of record reflecting that the Veteran has undergone removal of semilunar cartilage of the right knee.  Therefore, Diagnostic Code 5259 is not applicable.  

The remaining applicable diagnostic codes relating to knee disabilities include Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).  As there is no evidence of record showing that the Veteran has ankylosis, impairment of the tibia and fibula, or acquired, traumatic genu recurvatum, with regard to the right knee, these diagnostic codes are not applicable. 

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board acknowledges the Veteran's complaints of knee pain.  However, no additional functional loss was noted due to repetitive testing or subjective complaints in any medical evidence of record, to include in the June 2012 and December 2015 VA examination reports.  Therefore, as the Veteran is already receiving a 10 percent evaluation for the right knee under Diagnostic Code 5261 for the entire period of time on appeal for noncompensable limitation of motion that is accompanied by complaints of pain, the Board finds that the current evaluation already contemplates the Veteran's functional loss.  An increased rating under Deluca is not warranted.

In summary, the Board concludes that the preponderance of the evidence is against the claim for an increased rating for the period of time on appeal. The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b)  is not for application as there is not an approximate balance of evidence. See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  Hart, supra.


2.  Extraschedular Consideration 

Finally, the Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

In this case, the record reflects that the manifestations of the Veteran's service-connected right knee disability are contemplated by the schedular criteria of the ratings currently assigned.  See Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014)  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his service-connected right knee disability.  There is nothing unusual or exceptional about the symptoms he has due to this condition.  The Veteran's service-connected right knee disability is manifested primarily by complaints of pain and limitation of motion.  These complaints, and their resulting impairment, are contemplated by the rating schedule, and disability ratings are based on the overall severity and frequency of the disability, to include subjective complaints.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261.

Additionally, there is no indication that the average industrial impairment from the Veteran's disability would be to such a degree as to warrant the assignment of a higher rating.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

The Board has considered that, according to Johnson, a Veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular ratings for the service-connected disabilities.  

However, in this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  As such, for purposes of this determination, further consideration need not be given at this time with regard to referral for extra-schedular consideration.


ORDER

Entitlement to an increased disability rating for the service-connected right knee disability is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


